DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT EMITTING DISPLAY DEVICE FOR OUTPUTTING COMPENSATED IMAGE DATA BASED ON OPERATION CHARACTERISTICS OF SUB-PIXELS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S. Patent Pub. No. 2017/0004764).

Regarding claim 1, Kim discloses an organic light-emitting display device (fig. 2) comprising: 
a display panel (10) including a plurality of sub-pixels (P) respectively disposed at intersections between a plurality of gate lines (15a) and a plurality of data lines (14a), (fig. 3, [0028]); 
a gate driver (13) configured to supply a scan signal (SCAN) to each of the plurality of gate lines (15a), (figs. 2 and 5, [0028]); 
a data driver (12) configured to supply a data voltage (Vdata) to each of the plurality of data lines (14a), ([0050]), wherein the data driver is configured to detect a driving voltage (Vdata1’) of each sub-pixel (P) through each of a plurality of sensing lines (14b) connected to a sub-pixel (P), and to generate sensed data (Vsen1) based on the detected driving voltage (Vdata1’) of each sub-pixel, (figs. 2 and 7a, [0056-0059]); and 
a controller (11) configured to generate a reference parameter (i.e. preset initial sensing ratio) for compensating for a difference between operation characteristics (i.e. change in threshold voltage) of sub-pixels (P) based on the sensed data (Vsen1), to compensate for image data using the reference parameter, and to output the compensated image data (i.e. output compensation data RGB), (figs. 2 and 4, [0040-0041]), 
wherein the controller (11) is further configured to: 
control the gate driver (13) and the data driver (12) so that additional sensed data (Vsen2) is generated, (fig. 2, [0037-0038]); 
calculate a compensation parameter (i.e. calculate change in threshold voltage) based on the additional sensed data (Vsen2); and 
compensate for the image data (RGB) using the calculated compensation parameter (i.e. change in threshold voltage) and output the compensated image data (RGB), (fig. 7b, [0041 and 0065-0066]).

Regarding claim 2, Kim discloses wherein the controller (11) is further configured to: 
generate a gate control signal (GDC) and a data control signal (DDC) to allow the data driver (12) to sense a driving voltage (Vdata) of a driving transistor (DT) of each sub-pixel (P), and respectively transmit the gate control signal (GDC) and the data control signal (DDC) to the gate driver (13) and the data driver (12) for an image non-display period (initial period Ti and sensing period Ts), (figs. 2 and 6, [0037 and 0047-0050]); and 
compare and analyze the additional sensed data (Vsen2) of each sub-pixel (P) generated using the data driver (12), and generate the compensation parameter (i.e. change in threshold voltage) based on the comparing and analyzing result so that each of differences between mobilities and threshold voltages of driving transistors (DT) of the sub-pixels is minimized, (figs. 7a-7b, [0065-0067]).

Regarding claim 6, Kim discloses wherein each sub-pixel (P) includes: 
a switching transistor (ST1) configured to supply a data voltage (Vdata) from each data line (14a) to a first node (Ng) in response to the scan signal (SCAN) from each of the gate lines (15a); 
a storage capacitor (Cst) configured to charge therein and discharge therefrom a data voltage (Vdata) for detection supplied to the first node (Ng); 
a driving transistor (DT) configured to supply a high-potential voltage (EVDD) to an organic light-emissive element (OLED) connected to a second node (Ns), based on a magnitude of the data voltage for detection supplied to the first node (Ng); and 
a sensing transistor (ST2) configured to transmit the driving voltage (Vdata) of the driving transistor (DT) output to the second node (Ns) to the sensing line (14b), in response to a sensing control signal (SEN) from the gate driver (13), (fig. 5, [0043-0046]).

Regarding claim 7, Kim discloses wherein the controller (11) is further configured to generate the gate control signal (GDC) and data control signal (DDC) so that a period for which the mobility and the threshold voltage of each driving transistor (DT) of each sub-pixel (P) are sensed is divided into: 
an initialization period (T1) for which a sensing initialization voltage (Vref) is applied to the sensing transistor ST2) and the sensing line (14b), (figs. 5 and 7a, [0055]); 
a programming period (T2) for which the data voltage (Vdata) is transmitted to the data line (14a) for a turned-on period of the switching transistor (ST1), (figs. 5 and 7a, [0056]); 
a driving voltage maintaining period (T4) for which the sensing transistor (ST2) is turned on so that the driving voltage (Vdata) of the driving transistor (DT) is transmitted to the sensing line (14b), (figs. 5 and 7a, [0058]); and 
a reset period (T5) for which the driving voltage (Vdata) of the driving transistor (DT) is transmitted to the data driver (i.e. sensing unit SU of the data drive circuit 12) through the sensing transistor (ST2) and the sensing line (14b), (figs. 5 and 7a, [0059]).

Regarding claim 9, Kim discloses an organic light-emitting display device (fig. 2) comprising: 
a display panel (10) including a plurality of sub-pixels (P) respectively disposed at intersections between a plurality of gate lines (15a) and a plurality of data lines (14a), (fig. 3, [0028]); 
a gate diver (13) and a data driver (12) configured to drive the plurality of sub-pixels (P), (fig. 2, [0028]); and 
a controller (11) configured to control the gate diver (13) and the data driver (12), (fig. 2, [0037]), 
wherein each of the plurality of sub-pixels (P) includes: 
a switching transistor (ST1) configured to supply a data voltage (Vdata) for detection from each data line (14a) to a first node (Ng) in response to a scan signal (SCAN) of each gate line (15a), (fig. 5, [0045]); 
a storage capacitor (Cst) configured to charge therein and discharge therefrom the data voltage (Vdata) supplied to the first node (Ng), (fig. 5, [0045]); 
a driving transistor (DT) configured to supply a high-potential voltage (EVDD) to an organic light-emissive element (OLED) connected to a second node (Ns), based on a magnitude of the data voltage (Vdata) supplied to the first node (Ng), (fig. 5, [0045]); and 
a sensing transistor (ST2) configured to transmit a driving voltage (Vgs) of the driving transistor (DT) output to the second node (Ns) to each of sensing lines (14b), in response to a sensing control signal (SEN), (fig. 5, [0045]).

Reasons for Allowance
Claim 3, none of the prior art of record teaches alone or in combination the limitation “wherein the controller is further configured to correct the compensation parameter so that a difference between the sensed data detected for generating the reference parameter and the additional sensed data is minimized.”

Claim 4, none of the prior art of record teaches alone or in combination the limitation “wherein the controller is further configured to update the compensation parameter step by step so that the additional sensed data is step by step closer to the sensed data detected for generating the reference parameter.”

Claim 5, none of the prior art of record teaches alone or in combination the limitation “wherein the controller includes: an external compensator configured to: compare and analyze the sensed data detected for generating the reference parameter, and generate the reference parameter for compensation for each of the differences between the mobilities and the threshold voltages of the driving transistors of the sub-pixels, based on the comparing and analyzing result; and compare and analyze the additional sensed data, generate the compensation parameter based on the comparing and analyzing result, and compensate for the image data using the reference parameter or the compensation parameter; and a control signal generator configured to: generate gate control signal and data control signal for image display, and respectively transmit the gate control signal and data control signal to the gate driver and data driver, for an image display period; and generate gate control signal and data control signal for sensing the mobility and the threshold voltage of each driving transistor of each sub-pixel, and respectively transmit the gate control signal and data control signal to the gate driver and data driver, for an image non-display period.”

Claim 8, none of the prior art of record teaches alone or in combination the limitation “wherein the controller is further configured to generate the gate control signal and data control signal so that a period for which the mobility and the threshold voltage of each driving transistor of each sub-pixel are sensed is divided into: an enable period for which the switching transistor and the sensing transistor are turned on, and a sensing initialization voltage is applied to the sensing transistor and the sensing line, so that the storage capacitor charges therein the data voltage; a deterioration maintaining period for which the switching transistor is maintained at a turned-on state, and the sensing transistor is turned off so that the driving transistor is activated; a driving voltage variation period for which the sensing transistor is turned on, and a magnitude of the driving voltage of the driving transistor is maintained at a constant level; a driving voltage output control period for which the driving voltage of the driving transistor is supplied to the sensing line while a gate-source voltage of the driving transistor is higher than the threshold voltage of the driving transistor; and a driving voltage sensing period for which the driving voltage of the driving transistor is transmitted to the data driver through each sensing line.”

Claim 10, Kim discloses wherein each sub-pixel further includes: an initialization switching element (SW1) configured to apply a sensing initialization voltage (Vref) to the sensing line and the sensing transistor in response to an initialization control signal (PRE) from the gate driver; and a line switching element (SW2) configured to connect or disconnect each sensing line to or from the data driver in response to a sampling signal from the gate driver, (fig. 5).
However, none of the prior art of record teaches alone or in combination the limitation “wherein each sub-pixel further includes: an enable switching element configured to apply a display enable voltage to the sensing line and the sensing transistor in response to an enable control signal from the gate driver.”

Claims 11-14 are dependent upon claim 10 and are allowed for the reason mentioned above in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
An et al (U.S. Patent Pub. No. 2018/0151124) discloses an external compensation for display device and method of driving the same.

Kwon (U.S. Patent Pub. No. 2008/0252569) discloses an organic light emitting display and driving method thereof.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691